J-S23001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISMAEL FIGUEROA-SERRANO                    :
                                               :
                       Appellant               :   No. 199 MDA 2022

             Appeal from the PCRA Order Entered January 20, 2022
            In the Court of Common Pleas of the 39th Judicial District
                               Fulton County Branch
                Criminal Division at No: CP-29-CR-0000003-2019


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                             FILED OCTOBER 14, 2022

        Appellant, Ismael Figueroa-Serrano, appeals from the order dismissing

his petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-46. Upon review, we affirm.

        The PCRA court summarized the relevant background as follows.

        On January 2, 2019, [Appellant] who was on parole, was visited
        by his parole agent following a tip he received that [Appellant]
        was in possession of a firearm. [Appellant] is a felon and therefore
        was prohibited from possessing firearms. Upon questioning,
        [Appellant] admitted to his parole officer that he was in possession
        of a firearm.      With the aid of Pennsylvania State Police,
        [Appellant]’s parole officer searched the residence and discovered
        a Marlin .22 caliber rifle located in the closet of [Appellant]’s infant
        daughter’s room. [Appellant] was arrested.

        The same day, Trooper Jeffrey Beal filed a criminal complaint
        charging [Appellant] with a single count of unlawfully possessing
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S23001-22


     a firearm, a second degree felony. In the box provided for
     ”Offense Date,” Trooper Beal wrote “01/02/19 / APPROX. 1015
     HRS.” On the following page in the box provided for “Acts of the
     accused associated with this Offense,” Trooper Beal began with,
     “On the above time and date . . .” and then proceeded to describe
     the offense. In the affidavit of probable cause, Trooper Beal
     described the events of January 2, 2019, and makes no reference
     to any other date or time that [Appellant] may have possessed a
     firearm. In [Appellant]’s criminal docket where his charges are
     listed, in the box provided for “Offense Dt.,” the offense date is
     listed as “01/02/2019.” On the bill of information, filed on January
     31, 2019, the Attorney for the Commonwealth wrote, “The Fulton
     County District Attorney by this information charges: that on (or
     about) January 2, 2019, in said county . . .” and then provides the
     applicable offense.

     The case was brought to a jury trial on December 18, 2019.
     [Appellant] was represented at trial by counsel. The question of
     constructive possession arose at trial, as the rifle was located in
     the infant’s bedroom, not in a location [] exclusively controlled by
     [Appellant]. [Appellant]’s defense, summarized, was that he did
     not know the rifle was in the closet and that it had been
     deliberately put there by his girlfriend to entrap him. To refute
     this theory and to prove constructive possession, the
     Commonwealth put on evidence to show that, at several times in
     the past, [Appellant] had possessed the gun in question. Three
     witnesses testified that [Appellant] had been in possession of the
     rifle in late 2017, summer of 2018, late 2018, and during buck
     season of 2018, which we note occurs in late November and
     December.

     During deliberations, the jury sent back a question, asking, “Do
     the current charges apply to other times he may have possessed
     the firearm?” After having discussed the matter at sidebar, the
     Commonwealth suggested that the court send back an instruction
     as to the specific offense, but it did not contain any instruction
     regarding the relevant time period. [Appellant]’s trial counsel
     agreed with the Commonwealth’s suggestion, and the court sent
     back the instruction on the specific offense only. [Appellant] was
     thereafter convicted. [Appellant] timely filed a post-sentence
     motion on January 8, 2020, which was denied. [Appellant] timely
     filed the instant action, pursuant to the [PCRA], on May 5, 2021.




                                    -2-
J-S23001-22


PCRA Court Opinion, 1/20/22, at 1-3 (footnotes omitted, unnecessary

capitalization omitted).

      When reviewing the propriety of an order pertaining to PCRA relief,

      we consider the record in the light most favorable to the prevailing
      party at the PCRA level. This Court is limited to determining
      whether the evidence of record supports the conclusions of the
      PCRA court and whether the ruling is free of legal error. We grant
      great deference to the PCRA court’s findings that are supported in
      the record and will not disturb them unless they have no support
      in the certified record. However, we afford no such deference to
      the post-conviction court’s legal conclusions. We thus apply a de
      novo standard of review to the PCRA [c]ourt’s legal conclusions.

Commonwealth v. Diaz, 183 A.3d 417, 421 (Pa. Super. 2018).

      Appellant argues that trial counsel should have requested an instruction

to the jury – in response to the jury’s question and as part of the trial court’s

instructions in general – that the jury was constrained to the period of “on or

about January 2, 2019” in determining whether Appellant possessed the

firearm in question.   See Concise Statement of Matters Complained of on

Appeal, 2/22/22.

      A petitioner alleging ineffective assistance

      will be granted relief only when he proves, by a preponderance of
      the evidence, that his conviction or sentence resulted from the
      “[i]neffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place.” 42 Pa.C.S.[A.] § 9543(a)(2)(ii). “Counsel is presumed
      effective, and to rebut that presumption, the PCRA petitioner must
      demonstrate that counsel's performance was deficient and that
      such deficiency prejudiced him.” Commonwealth v. Colavita,
      993 A.2d 874, 886 (Pa. 2010) (citing Strickland v. Washington,
      466 U.S. 668, 687 (1984)). In Pennsylvania, we have refined the
      Strickland performance and prejudice test into a three-part

                                      -3-
J-S23001-22


      inquiry. See Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa.
      2001). Thus, to prove counsel ineffective, the petitioner must
      show that: (1) his underlying claim is of arguable merit; (2)
      counsel had no reasonable basis for his action or inaction; and (3)
      the petitioner suffered actual prejudice as a result.
      Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

      Prejudice, in the context of ineffective assistance claims, requires proof

of a reasonable probability that but for counsel’s error, the outcome of the

proceeding would have been different.       Commonwealth v. Kimball, 724

A.2d 326, 331 (Pa. 1999). A reasonable probability is a probability sufficient

to undermine confidence in the outcome of the proceeding. See Ali, 10 A.3d

at 291. A “criminal defendant alleging prejudice must show that counsel’s

errors were so serious as to deprive the defendant of a fair trial, a trial whose

result is reliable. . . . Thus, an analysis focusing solely on mere outcome

determination, without attention to whether the result of the proceeding was

fundamentally unfair or unreliable, is defective.” Kimball, 724 A.2d 331

(citation omitted). Finally, the petitioner’s failure to satisfy any of the three

prongs requires rejection of his ineffective assistance claim. Commonwealth

v. Ly, 980 A.2d 61, 74 (Pa. 2009).

      As explained below, Appellant failed to prove that he suffered prejudice

from counsel’s failure to seek a jury instruction as detailed above.

      “[N]o one, including the Commonwealth, ever argued to the jury that

they should find Appellant guilty for acts committed at any time other than

January 2, 2019.” PCRA Court Opinion, 2/22/22, at 2. In fact,

                                      -4-
J-S23001-22


      Trooper Beal repeatedly included the date of January 2, 2019, as
      the date of the offense. At trial, the Commonwealth sought to
      prove only that [Appellant] had constructive possession over the
      firearm on January 2, 2019, and [Appellant]’s trial counsel focused
      his defense entirely around the events of that date.            The
      Commonwealth did not charge [Appellant] with having possessed
      the firearm any of the four previous times, providing such
      evidence only to prove constructive possession.             In the
      Commonwealth’s theory of the case, evidence that he had
      previously possessed the rifle supported their argument that
      [Appellant] constructively possessed the rifle on January 2, 2019.

Id. at 5.

      The above summary is an accurate representation of the proceedings

below, and falls far short of showing a serious error by trial counsel, let alone

one that establishes that the outcome of the trial would have been different

had counsel not made that alleged error.

      As Appellant is unable to point to anything in the record supporting a

finding of actual ineffectiveness, he resorts to a fallback argument, i.e.,

Appellant argues that the prejudice he suffered from counsel’s omission is

self-evident, and, as such, it can be presumed. In other words, in Appellant’s

view, the negative outcome of his trial is itself evidence of the prejudice he

suffered. Indeed, Appellant argues that

      [t]he jury’s question itself provides adequate proof of a reasonable
      likelihood that a different result could have occurred had proper
      instruction on timing been provided.

      It takes no speculation to determine that the jury’s question had
      significance to at least one member of the jury. It takes no
      speculation to determine that the jury had not yet reached a final
      decision at the time it posed its question. It takes no speculation
      to determine that the jury was deprived of important law that was
      in some way relevant to its determination.

                                      -5-
J-S23001-22



Appellant’s Brief at 21.

        We perceive two problems with Appellant’s argument.                  First, “an

analysis [, like the one offered by Appellant,] focusing solely on mere outcome

determination, without attention to whether the result of the proceeding was

fundamentally unfair or unreliable, is defective.” Kimball, 724 A.2d at 331

(citing Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993)).

        Second, this is not an instance where prejudice can be presumed.

Indeed, Cronic1 and its progeny limit the per se prejudice category to a

narrow number of situations where there are some “circumstances that are so

likely to prejudice the accused that the cost of litigating their effect in a

particular case is unjustified.” Id. at 658. Presumed prejudice in the context

of    per   se   trial   counsel   ineffectiveness   “has   been   applied   in   three

circumstances: where there was an actual or constructive denial of counsel,

the state interfered with counsel’s assistance, or counsel had an actual conflict

of interest” and “is limited to situations where counsel’s failure is complete,

i.e., where counsel has entirely failed to function as the client’s advocate.”

Commonwealth v. Lawrence, 165 A.3d 34, 46 (Pa. Super. 2017) (internal

citations omitted).

        Appellant claims that the prejudice he suffered should be presumed but

fails to address Cronic or any other authority supporting the application of


____________________________________________


1   United States v. Cronic, 466 U.S. 648 (1984).

                                           -6-
J-S23001-22


the per se ineffectiveness analysis to the instant matter. As such, we conclude

that the per se ineffectiveness analysis is not applicable here.

      In light of the foregoing, we cannot conclude that counsel’s omission

rendered the verdict unreliable.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2022




                                     -7-